Citation Nr: 0623951	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-01 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to separate 10 percent ratings for tinnitus in 
each ear.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO denied separate 
compensable ratings for tinnitus of each ear.  The veteran 
appealed the issue, but his claim was stayed pending 
resolution of an appeal related to the interpretation of 
tinnitus rating criteria.  VA lifted the stay subsequent to a 
June 2006 Federal Circuit decision, and the issue is properly 
before the Board on appeal.



FINDING OF FACT

Tinnitus is assigned a 10 percent rating, the maximum rating 
authorized under Diagnostic Code 6260.



CONCLUSION OF LAW

There is no legal basis for the assignment of separate 10 
percent evaluations for "bilateral" tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2002); 38 C.F.R. §§ 4.1-4.16, 4.87, Diagnostic Code 6260 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  Notably, the United States Court of Appeals for 
Veterans Claims (CAVC) held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and assist do 
not apply if resolution of a claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  Because the only issue in this is case is whether 
Diagnostic Code 6260 allows for separate ratings for each ear 
affected by tinnitus, the provisions of the VCAA are not 
applicable to the veteran's claim.

Tinnitus attributable to acoustic trauma is evaluated under 
Diagnotic Code 6260, which assigns a 10 percent rating for 
recurrent tinnitus.  See 38 C.F.R. § 4.87.  A single 
evaluation is assigned regardless of whether the sound is 
perceived in one ear, both ears, or in the head.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260, Note 2.  

Under the criteria of Diagnostic Code 6260 in effect prior to 
June 13, 2003, a 10 percent rating is assigned for recurrent 
tinnitus, but Diagnostic Code 6260 does not expressly 
preclude separate ratings for sound perceived in both ears.  
See 38 C.F.R. § 4.87 (2002).  Nevertheless, in a May 2003 
opinion, VA General Counsel stated that the criteria 
governing evaluation of tinnitus in effect prior to June 13, 
2003, did not allow for separate ratings for tinnitus under 
any diagnostic code, regardless of whether tinnitus was 
perceived as unilateral, bilateral, or in the head.  See 
VAOPGCPREC 2-2003 (May 22, 2003).  

In Smith v. Nicholson, the CAVC held that dual or separate 
ratings must be assigned for bilateral tinnitus under the 
pre-2003 versions of Diagnostic Code 6260.  19 Vet. App. 63, 
77 (2005).  The CAVC stated that 38 C.F.R. § 4.25(b), which 
requires separate evaluation for all disabilities arising 
from a single disease entity, mandates a separate rating for 
each ear affected by a single case of tinnitus. 

VA appealed the CAVC decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  In a June 
2006 decision, the Federal Circuit held that the CAVC erred 
in failing to defer to VA's interpretation of its own 
regulations.  Smith v. Nicholson, No. 05-7168, (Fed. Cir. 
June 19, 2006).  The Federal Circuit held that Diagnostic 
Code 6260 was ambiguous as to the question of dual ratings, 
and VA's interpretation was not plainly erroneous or 
inconsistent with the regulations.  Id., slip opinion at 11-
12.  Therefore, the Federal Circuit held that VA was entitled 
to substantial deference in its interpretation of Diagnostic 
Code 6260, and the Federal Circuit reversed the CAVC 
decision.  

Based on that decision, the interpretation of Diagnostic Code 
6260 as outlined in General Counsel Opinion 2-2003 governs 
evaluation of tinnitus.  Therefore, the maximum schedular 
rating for tinnitus under pre-2003 or amended criteria is 10 
percent, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  Because there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
for an initial rating higher than 10 percent must be denied 
based on lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to separate 10 percent ratings for "bilateral" 
tinnitus is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


